April 24, 2012 Ms. Suzanne Hayes Assistant Director U.S. Securities and Exchange Commission Washington, D.C.20549 Re: Raymond James Financial, Inc. Form 10-K for the year ended September 30, 2011 Filed November 23, 2011 Form 10-Q for the quarter ended December 31, 2011 Filed February 8, 2012 Form 8-K Filed on April 3, 2012 File No. 001-9109 Dear Ms. Hayes: This letter is in response to your comment letter dated April 10, 2012.Comments in your letter are restated herein in bold, followed by our response. Form 10-K for the year ended September 30, 2011 Risk Factors, page 14 We are affected by difficult conditions in the global financial markets and economic and political conditions generally, page 15 1. Please expand the discussion of the potential effects of a U.S. credit rating downgrade to more specifically discuss the types of effects you may experience on your business, financial condition and liquidity. The immediately preceding paragraph to the one in which we discuss the S&P lowering of its long term sovereign credit rating on the U.S. on page 15, describes in considerable detail how economic and political conditions directly and indirectly impact a number of factors that may be detrimental to our operating results including potential impacts on a number of sources of revenues and profitability.A lowering of the U.S. credit rating could have direct or indirect impact on those same factors.To provide further clarity in the future, assuming that the same risk factor applies at the time we issue our September 30, 2012 Form 10-K, we will expand the discussion of the U.S. credit downgrading to specifically reference the types of impacts on revenues and profitability described in the preceding paragraph.Further, we will add a discussion to that preceding paragraph to state more clearly that adverse impacts of these factors on our revenues and/or profitability, could also adversely impact our liquidity as a result of the potentially lower level of earnings which is one of our primary sources of liquidity. Our business and financial condition could be adversely affected by new regulations to which we expect to become subject as a result of becoming a financial holding company, page 24 2. Please identify the activities that may be deemed impermissible now that you have become a bank holding company and financial holding company.Additionally, expand your discussion to discuss the material effects of being subject to the risk-based and leverage capital requirements and information reporting requirements. In our 10-Q for the quarter-ended March 31, 2012, we will expand the discussion within Item 2 – regulatory (page 65 of our December 31, 2011 Form 10-Q), by adding the following to the discussion that our application to become a bank holding company and a financial holding company was approved and became effective on February 1, 2012: We currently invest in selected private equity and merchant banking investments.As a bank holding company, the magnitude of such investments will be subject to certain limitations.At our current investment levels, we do not anticipate having to make any otherwise unplanned divestitures of these investments in order to comply with regulatory limits, however, the amount of future investments may be limited in order to maintain compliance within regulatory specified levels. As a result of our conversion, we are now subject to additional regulatory reporting requirements which add to our administrative burden and costs.The maintenance of certain risk-based regulatory capital levels could impact various capital allocation decisions impacting one or more of our businesses.However, currently, due to our strong capital position, we do not anticipate these capital requirements will have any negative impact on our business activities. Management’s Discussion and Analysis of Financial Condition and Results of Operations Executive Overview, page 30 3. Please discuss the significance of converting to a bank holding company and financial holding company.The discussion should address your reasons for converting, regulatory changes and other changes that may have a material effect on your operations. In addition to the discussion included in our response to item #2 above, which we believe addresses regulatory and other changes that may have a material impact on our operations, in our 10-Q for the quarter-ended March 31, 2012, we will expand the discussion within Item 2 – regulatory (page 65 of our December 31, 2011 Form 10-Q), by adding the following to the discussion that our application to become a bank holding company and a financial holding company was approved and became effective on February 1, 2012: We converted to a bank holding company in order to provide RJ Bank the ability to maintain a portfolio with a greater percentage of its assets in corporate loans than were otherwise permissible under the thrift regulations it was previously subject to.As a thrift, RJ Bank was required to make qualifying investments annually in order to meet the point in time qualified thrift lender (“QTL”) test.As a bank holding company, RJ Bank will not have to make such qualifying investments in order to maintain regulatory compliance. Liquidity and capital resources, page 52 4. We note your discussion regarding the drivers of operating cash flows in the current year.In future filings, please expand this disclosure to provide a discussion of why these amounts have fluctuated so significantly during the periods reported.For example, we note that the net change in “Assets segregated pursuant to regulations and other segregated assets” changed materially during the periods presented in your statement of cash flows on page 80.Similarly, we also note that the line item “Brokerage client payables and other accounts payable” varied materially during the periods presented. In our discussion of the Statement of financial condition analysis starting on page 54, we describe the increase in assets segregated pursuant to regulations and other segregated assets by stating in part the following: “Exclusive of these prior year point-in-time test transactions, total assets as of September 30, 2011 increased 22%.This increase is primarily a result of increases in cash and cash equivalents, assets segregated pursuant to regulations and other segregated assets and an increase in our bank loan assets.Our cash and other segregated assets balances as of September 30, 2011 were higher than the prior year due in large part to the August and September 2011 market volatility which resulted in many of our clients increasing their holdings of cash equivalents.These increased holdings exhausted our capacity to invest such amounts at unaffiliated financial institutions through the RJBDP which, in turn, resulted in RJ Bank carrying substantially higher cash balances.” Similarly, in the following paragraph, we describe the increase in the Brokerage client payables line item by stating in part the following: “Exclusive of these prior year transactions, total liabilities at September 30, 2011 as compared to the prior year increased 24%.This increase results primarily from the factors described above for the increase in assets.As our clients shifted their portfolios to cash, our brokerage client payables increased and without the capacity to invest in unaffiliated banks through the RJBDP, the bank deposit liability at RJ Bank increased.” In future filings of our Form 10-K, to enhance clarity, we will add relevant references to other sections of the 10-K or 10-Q document where such changes may be further described or we will provide more detailed explanations of significant fluctuations. Sources of liquidity, page 52 5. Based on your disclosure on page 52, it appears that only $474 million of your $2.4 billion in cash and cash equivalents at September 30, 2011 is available for liquidity purposes.Please revise your discussion in future filings to show how you determine the amount of available cash and cash equivalents and discuss the existence and nature of any restrictions on such amounts.Please also discuss whether any of your liquid assets are pledged as collateral and the impact that has, if any, on your ability to access liquidity. The $474 million of available cash discussed on page 52 refers to cash balances we hold that are free of any restrictions and is therefore immediately available for use.The majority of the $2.4 billion in cash is held by our regulated subsidiaries and is therefore not readily available to the parent (please note that within our disclosures in Note 2 of Item 8 on page 98, we have presented footnote “(2)” to the subtotal of cash and cash equivalents as presented therein to inform users of our financial statements of this fact, the footnote states: “(2) - The total amount presented includes $471 million and $287 million of cash and cash equivalents which are either on deposit at RJ Bank or are otherwise invested by one of our subsidiaries, on behalf of RJF as of September 30, 2011 and September 30, 2010, respectively.” In the following paragraph on page 53, we describe the additional liquidity that is available to the parent company from its subsidiaries, including a discussion of the amounts of net capital in excess of regulatory levels in those subsidiaries and further the amount of such excess net capital that is available for dividend and the nature of any regulatory (specifically by FINRA) limitations on dividends. As described in the following paragraph a portion of that cash could be paid as a dividend to the parent with appropriate regulatory approval.None of our liquid assets that are considered a source of liquidity are pledged as collateral. In future filings of our Form 10-K, we will continue to indicate the cash held by the parent company (see the table below) and indicate whether such cash balances are subject to any restrictions and if so, the nature of such restrictions on the use of such cash. Cash and cash equivalents held are as follow: September 30, 2011 (in thousands) RJF $ RJ&A, invested on behalf of RJF RJ&A, excludinginvestment on behalf of RJF RJ Bank Other Total $ Borrowing and financing arrangements, page 53 6. We note that your tabular disclosure of your domestic financing arrangements with third-party lenders.Please revise your future filings to also disclose the amounts drawn on these financing arrangements as of the balance sheet date.Please also provide a discussion of any circumstances under which you would not be able to drawn down on these credit facilities. Commencing with our quarterly filing for the period ended March 31, 2012, we will include the outstanding balance at period end.This will supplement our already existing disclosure of the domestic financing arrangements. Please refer to the table below for such information as of September 30, 2011: The following table presents our domestic financing arrangements with third-party lenders and the outstanding balances as of September 30, 2011: Committed secured Uncommitted secured (1) Uncommitted unsecured (1) Total Financing Amount Outstanding balance Financing Amount Outstanding balance Financing Amount Outstanding balance Financing Amount Outstanding balance ($ in thousands) RJ&A $ $
